DETAILED ACTION
The following is a Final Office Action in response to communications filed May 11, 2022.  Claims 1–6, 8–12, 14, and 16–19 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) are withdrawn.
However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 101 have been fully considered but are moot in view of the updated grounds of rejection below.
Similarly, Applicant’s remarks with respect to the previous rejections under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection below.

Claim Objections
Claims 1, 8, and 19 is objected to because of the following informalities:  
Claim 1 recites “identifying, by a processing system, a client”.  Examiner recommends amending the claim to recite “Identifying, by a processing system, a client” in order to address the inadvertent typographical error.
Claim 8 recites “An method”.  Examiner recommends amending claim 8 to recite “A[[n]] method” in order to address the inadvertent typographical error.
Claim 19 recites functionality “to notify the client of forfeiture of a canceled training session”.  However, claim 6, which recites identical subject matter to claim 19, recites functionality for “notifying the client of forfeiture of the canceled training session”.  Further, claim 14, from which claim 19 depends, previously recites functionality to “reschedule the training session by canceling the training session”.  
In view of the above, Examiner recommends amending claim 19 to recite functionality “to notify the client of forfeiture of [[a]] the canceled training session” in order to facilitate claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the session tracking module” in the step for “determining … a number of training sessions remaining”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 8 is interpreted as reciting “determining, by [[the]] a session tracking module, a number of training sessions remaining”.
In view of the above, claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9–13, which depend from claim 8, inherit the deficiencies described above.  As a result, claims 9–13 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recite “a processor configured to identify a client of a trainer”.  However, claim 14 previously recites “a database configured to store data associated with one or more clients and a trainer”.  Examiner submits that the second recitation of “a trainer” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the second recitation of “trainer” to reference the first recitation or intends to introduce a second, different “trainer”.  For purposes of examination, the element is interpreted as reciting “a processor configured to identify a client of [[a]] the trainer”.
Claim 14 further recites “the communication manager” in the amended “wherein” clause.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “wherein [[the]] a communication manager is configured to notify”.
In view of the above, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15–20, which depend from claim 14, inherit the deficiencies described above.  As a result, claims 15–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “identifying a client of a trainer”; “determining a scheduling rule associated with the client, wherein the scheduling rule defines a regular schedule for a training package comprising one or more training sessions with the trainer, wherein the training sessions are associated with the client”; “receiving a request to cancel a training session from the training package”; “determining whether the request is from the client or the trainer”; “responsive to the request being from the client, notifying the client of a potential forfeiture of the training session”; “canceling the training session”; and “calculating a new training session date and time based on the scheduling rule.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing training sessions between a trainer and client.  Additionally, the “identifying”, “determining”, and “determining” steps recite mental processes because the elements describe observations or evaluations that can be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 8 further recites “determining a number of training sessions remaining from the training package”; “automatically notifying the client when the number of training sessions remaining is less than or equal to a predetermined threshold”; and “offering the client an option to purchase a renewal training package,” the further recited elements also recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements further describe the process for managing training sessions between a trainer and client.  As a result, claims 8 and 14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–7, 9–13, and 15–20 similarly describe the process for managing training sessions between a trainer and client.  As a result, claims 2–7, 9–13, and 15–20 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing system, a database, a scheduling module, and a communication manager.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 14 further recites a processor, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 8 and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1, 8, and 14.
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  When considered in view of the claims as a whole, the controller does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 7 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing system, a database, a scheduling module, and a communication manager.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 14 further recites a processor, the additional elements do not amount to significantly more than the abstract idea because the additional element is generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements, including those identified with respect to claim 1, as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 8 and 14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 8, and 14.
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  The controller does not amount to significantly more than the abstract idea because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509).
Claims 1 and 14:  Ackerman discloses a method of rescheduling a training session, the method comprising: 
Identifying, by a processing system (See FIG. 1–2 and paragraph 51) a client of a trainer (See paragraphs 165–166, wherein a given customer is identified within the interface; see also paragraph 111, wherein clients log into the interface) based on data stored in a database (See FIG. 1 and paragraph 8, wherein customer information is stored in a database); 
determining, by a scheduling module (See FIG. 1), a scheduling rule associated with the client, wherein the scheduling rule is stored in the database (See FIG. 1 and paragraph 8, wherein criteria are stored in the database), wherein the scheduling rule defines a regular schedule for a training package comprising one or more training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session; and paragraph 83, wherein packages of sessions are disclosed), wherein the training sessions are associated with the client (See paragraph 166, wherein sessions are associated with the customer); 
receiving, by a communication manager, a request to cancel a training session from the training package (See FIG. 1 and paragraph 166, wherein a customer may cancel upcoming sessions); 
determining, by the processing system, whether the request is from the client or the trainer (See FIG. 3 and paragraphs 165–166 and 171–173, wherein customer and provider interfaces are disclosed, and wherein the system implicitly identifies the sender of each request); and
canceling, by the scheduling module, the training session (See paragraphs 165–166, wherein a customer may cancel upcoming sessions through the system).  Although Ackerman discloses a training session date and time (See paragraph 171), Ackerman does not expressly disclose the remaining claim elements. 
Yu discloses responsive to the request being from the client, notifying, by the communication manager, the client of a potential forfeiture of the training session (See paragraph 95, in the context of paragraph 102, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking).
calculating, by the scheduling module, a new training session date and time based on the scheduling rule (See FIG. 2O and paragraphs 64 and 98–99, wherein appointments are rescheduled upon cancellation and with respect to scheduling rules associated with a given user; see also paragraph 61, wherein appointments are available by day or time).
Ackerman discloses a system directed to coordinating personal training services.  Yu discloses a system directed to optimizing service scheduling.  Each reference discloses a system directed to managing service scheduling.  The technique of calculating new session times is applicable to the system of Ackerman as they each share characteristics and capabilities; namely, they are directed to managing service scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yu to the teachings of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying new session calculations to Ackerman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 14, Ackerman further discloses a processor (See paragraph 51) and modules (See paragraphs 51–52).
Claims 6 and 19:  Ackerman does not expressly disclose the elements of claim 6.
Yu discloses notifying the client of forfeiture of the canceled training session if canceled within 24 hours of a session start time (See paragraph 95, in the context of paragraph 102, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking, and wherein payments are typically made after an appointment such that a client forfeits session payment by failing to attend a session (canceling) without notice greater than 24 hours).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 15:  Ackerman discloses the apparatus of claim 14, further comprising a communication manager configured to notify the client and the trainer regarding the new training session (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).  

Claims 2–4 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Della Vigna (Della Vigna, S., & Malmendier, U. (2006). Paying not to go to the gym. The American Economic Review, 96(3), 694-719.).
Claims 2 and 16:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Although Ackerman discloses software managers (See FIG. 1), Ackerman and Yu do not expressly disclose the remaining elements of claim 2.
Della Vigna discloses determining a number of unused training sessions in the training package (See pg. 697, col. 2, in view of pg. 717, col. 1, wherein attendance panel observation records track usage of ten-visit passes).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  Della Vigna discloses a system directed to evaluating service packages.  Each reference discloses a system directed to managing scheduled services.  The technique of monitoring unused sessions is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing scheduled services.
One of ordinary skill in the art would have recognized that applying the known technique of Della Vigna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Della Vigna to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate scheduled service management into similar systems.  Further, applying session usage monitoring to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 3 and 17:  Ackerman discloses the method of claim 2, further comprising automatically notifying, by the communication manager, the client and offering the client an option to purchase a new training package of training sessions (See paragraph 75, wherein the rebooking module implicitly notifies the customer of a need to rebook, and wherein the rebooking module offers the customer an option to purchase additional sessions; see also paragraph 83, wherein purchased packages may include multiple sessions).  Ackerman and Yu do not expressly disclose the remaining claim elements.
Della Vigna discloses notifying the client when a predetermined number of unused training sessions remain (See pg. 697, col. 2, wherein passes are marked upon each visit of a ten-visit pass, thereby notifying the customer)
One of ordinary skill in the art would have recognized that applying the known technique of Della Vigna would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.
Claims 4 and 18:  Ackerman discloses the method of claim 3, further comprising automatically scheduling, by the scheduling module, the new training after purchase by the client, wherein scheduling the new training package is based on the scheduling rule (See paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of McKinnis (U.S. 2017/0206506).
Claim 5:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 5.
McKinnis discloses obtaining, by the communication manager, a signed waiver from the client before any training sessions are scheduled (See paragraph 17, wherein a waiver agreement is required prior to booking training sessions).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  McKinnis discloses a system directed to booking a personal training session.  Each reference discloses a system directed to managing service scheduling.  The technique of utilizing a waver is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing service scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of McKinnis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of McKinnis to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying waiver requirements to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in service management.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Kazerani et al. (U.S. 2018/0367670).
Claims 7 and 20:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 7.
Kazerani discloses granting, by a door/lock controller, access to a physical location based on a scheduled session (See paragraphs 61–63, in view of paragraph 68, the control system unlocks doors for attendees at a scheduled meeting time).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  Kazerani discloses a system directed to managing meetings with a virtual receptionist.  Each reference discloses a system directed to managing meetings.  The technique of utilizing a door/lock controller is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing meetings.
One of ordinary skill in the art would have recognized that applying the known technique of Kazerani would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kazerani to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate meeting management into similar systems.  Further, applying door/lock controllers to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in meeting management.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Della Vigna (Della Vigna, S., & Malmendier, U. (2006). Paying not to go to the gym. The American Economic Review, 96(3), 694-719.), and in further view of Concannon et al. (U.S. 2016/0275424).
Claim 8:  Ackerman discloses a method comprising: 
a processing system (See FIG. 1–2) identifying a client of a trainer based on data stored in a database (See paragraphs 165–166, wherein a given customer is identified within the interface; paragraph 111, wherein clients log into the interface; and paragraph 8, wherein customer information is stored in a database); 
determining, by a scheduling module (See FIG. 1), a scheduling rule associated with the client, wherein the scheduling rule defines a regular schedule for a training package comprising one or more training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session; and paragraph 83, wherein packages of sessions are disclosed), wherein the training sessions are associated with the client (See paragraph 166, wherein sessions are associated with the customer); and
offering the client an option to purchase a renewal training package (See paragraph 75, wherein the rebooking module implicitly notifies the customer of a need to rebook, and wherein the rebooking module offers the customer an option to purchase additional sessions; see also paragraph 83, wherein purchased packages may include multiple sessions).  Ackerman does not expressly disclose the remaining claim elements.
Della Vigna discloses determining a number of training sessions remaining from the training package (See pg. 697, col. 2, in view of pg. 717, col. 1, wherein attendance panel observation records track usage of ten-visit passes).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services.  Della Vigna discloses a system directed to evaluating service packages.  Each reference discloses a system directed to managing scheduled services.  The technique of monitoring unused sessions is applicable to the system of Ackerman as they each share characteristics and capabilities; namely, they are directed to managing scheduled services.
One of ordinary skill in the art would have recognized that applying the known technique of Della Vigna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Della Vigna to the teachings of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate scheduled service management into similar systems.  Further, applying session usage monitoring to Ackerman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ackerman and Della Vigna do not expressly disclose the remaining claim elements.
Concannon discloses automatically notifying, by a communication manager, the client when the number of items remaining is less than or equal to a predetermined threshold (See paragraphs 22–23, wherein item threshold notifications are disclosed).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Della Vigna discloses a system directed to evaluating service packages.  Concannon discloses a system directed to adjusting subscription renewals.  Each reference discloses a system directed to managing scheduled services.  The technique of utilizing threshold notifications is applicable to the systems of Ackerman and Della Vigna as they each share characteristics and capabilities; namely, they are directed to managing scheduled services.
One of ordinary skill in the art would have recognized that applying the known technique of Concannon would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Concannon to the teachings of Ackerman and Della Vigna would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate scheduled service management into similar systems.  Further, applying threshold notifications to Ackerman and Della Vigna would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Della Vigna (Della Vigna, S., & Malmendier, U. (2006). Paying not to go to the gym. The American Economic Review, 96(3), 694-719.), and in further view of Concannon et al. (U.S. 2016/0275424) and Yu et al. (U.S. 2014/0207509).
Claim 9:  As disclosed above, Ackerman, Della Vigna, and Concannon disclose the elements of claim 8.
Ackerman further discloses a scheduling module (See FIG. 1) and wherein the scheduling rule defines a regular schedule for the training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; and paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).  Although Ackerman discloses canceling a training session (See paragraphs 166 and 173), Ackerman, Della Vigna, and Concannon do not expressly disclose the remaining claim elements.
Yu discloses rescheduling a training session by calculating a new training session date and time based on the scheduling rule (See FIG. 2O and paragraphs 64 and 98–99, wherein appointments are rescheduled upon cancellation and with respect to scheduling rules associated with a given user; see also paragraph 61, wherein appointments are available by day or time).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, Della Vigna discloses a system directed to evaluating service packages, and Concannon discloses a system directed to adjusting subscription renewals.  Yu discloses a system directed to optimizing service scheduling.  Each reference discloses a system directed to managing scheduled services.  The technique of calculating new sessions is applicable to the systems of Ackerman, Della Vigna, and Concannon as they each share characteristics and capabilities; namely, they are directed to managing scheduled services.
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yu to the teachings of Ackerman, Della Vigna, and Concannon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate scheduled service management into similar systems.  Further, applying new session calculations to Ackerman, Della Vigna, and Concannon would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 10:  Ackerman discloses the method of claim 9, further comprising automatically scheduling the renewal training package based on the scheduling rule after the client completes payment of the renewal training package (See paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).
Claim 11:  Ackerman discloses the method of claim 9, further comprising automatically notifying the client and the trainer regarding the new training session date and time (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions with respect to date and time; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).
Claim 12:  Ackerman discloses the method of claim 9, further comprising: 
notifying the trainer if the training session is canceled (See paragraph 166, wherein a customer may cancel upcoming sessions; and see paragraphs 173–174, wherein cancelled sessions are removed from the provider interface, and wherein removing notifications is a notification); and 
requesting the trainer to indicate whether the client action stands (See paragraphs 171–172, wherein the trainer receives a notification requesting approval/disapproval of the client’s action).  Ackerman, Della Vigna, and Concannon do not expressly disclose the remaining claim elements.
Yu discloses notifying within a predetermined time of the session start time (See paragraph 95, wherein cancellation-related notifications are based on time intervals prior to a scheduled appointment); and 
the trainer to indicate whether the client forfeits the training session (See paragraphs 95–96, wherein the provider sets cancellation rules and limitations).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.
Claim 13:  Ackerman, Della Vigna, and Concannon do not expressly disclose the elements of claim 13.
Yu discloses wherein the predetermined time is 24 hours (See paragraph 95, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623